DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/905,451 filed on 06/18/2020.
Claims 1 and 3-9 are currently pending and have been examined. 
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 06/21/2022.
This action is made NON-FINAL in response to the RCE filed by the Applicant on 07/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2009276224 A) in view of Atsuyuki (JP 2017165156 A) in further view of Asaoka (JP 2008256620 A).

Regarding Claim 1:
Kobayashi teaches:
A travel path data generation apparatus for generating data of a travel path, (“The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data.” (Kobayashi: Description – 1st and 2nd paragraphs))
a computer including a processor and a memory,, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like.” (Kobayashi: Description of configuration – 11th paragraph))
acquire, as an absolute trajectory, a global positioning system (GPS) trajectory representing GPS positions, (“When starting the execution of the current position display operation, the control unit 39 first executes an absolute position detection process (S105). In this absolute position detection process, the absolute position, moving speed, and absolute direction of the host vehicle are detected (calculated) based on the signal obtained from the GPS signal receiving unit 22.” (Kobayashi: Description – 41st paragraph))
specify, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph))
forming the absolute trajectory;, (“The absolute position information acquisition means acquires absolute position information, which is information that can identify the absolute position of the host vehicle,” (Kobayashi: Description: 14th paragraph))
set a trajectory acquisition segment and a fitting segment, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Examiner Note: The examiner is interpreting the estimated travel position to be the trajectory acquisition segment and the position on the road link corresponding to the determined corresponding point to be the fitting segment in this case.)
based on the nearest coordinate point,, (“determines the nearest point from the estimated travel position to the travelable area central locus” (Kobayashi: Description: 23th paragraph))
acquire an estimated trajectory, (“calculates an estimated travelling position” (Kobayashi: Abstract – lines 6-7))
represented by sensor values of a gyro sensor, (“based on the signals obtained from the gyroscope” (Kobayashi: Description – 42nd paragraph))
calculate an average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory,, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph) Examiner Note: As the control unit is able to calculate the distance difference between the estimated traveling position and the corresponding point on the road surface, the examiner is interpreting it to be able to calculate the average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory.)
translate the estimated trajectory by the average value of the distance differences;, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph))
calculate a straight line distance, (“In general, the rate of going straight at the intersection is higher than the rate of turning right or left. Therefore, a road link row may be selected with priority given to road links that continue in the straight direction. Then, when it is detected that the host vehicle has made a right or left turn, a link sequence connected to the traveling direction of the host vehicle may be acquired to recalculate the travelable path. In this way, it is possible to calculate a road link string having a high traveling possibility,” (Kobayashi: Description of operation – 8th paragraph))
from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory;, (“The position detector 21 receives a radio wave from a GPS (Global Positioning System) artificial satellite via a GPS antenna (not shown) and outputs the received signal to the controller 39. In addition to the vehicle, A gyroscope 23 for detecting the magnitude of the rotational motion to be detected and a distance sensor 24 for detecting the distance traveled by the vehicle are provided. Based on the output signals from these units 22 to 24, the control unit 39 calculates the position, direction, speed, etc. of the vehicle. Although there are various methods for obtaining the current position based on the output signal from the GPS signal receiving unit 22, either a single positioning method or a relative positioning method may be used.” (Kobayashi: Description of configuration – 3rd paragraph) Examiner Note: Based on the GPS signal, the position detector, and the gyroscope, the examiner is interpreting the vehicle to be able to set a rotation reference point as an intermediate point of a segment of the intersection start position.)
rotate the estimated trajectory so that a distance difference between the fitting segment of the enter-side estimated trajectory and the enter-side lane network data is minimized;, (“Next, the control part 39 performs an estimated traveling position calculation process (S135). In this estimated travel position calculation process, pattern matching is performed between the travel locus of a past predetermined section (for example, the past 200 m) and the center locus of each travelable area. The “running locus” is the running locus calculated in S110 described above. Pattern matching is performed by moving and rotating so that the distance difference and azimuth difference between the relative locus and the travelable region center locus are minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the fitting segment of the enter-side estimated trajectory to be the relative locus and the enter-side lane network data to be the travelable region center locus in this case.)
set an enter link vector, (“the technique described in Patent Document 1 approximates a vehicle travel locus with a line segment of a certain distance, and also approximates a candidate road based on a road link with a line segment of a certain distance in the same manner. The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the road link with a line segment to be the enter link vector in this case.)
translate the estimated trajectory in a direction of the enter link vector, (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph))
so that a distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized;, (“The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the exit-side estimated trajectory to be the candidate road and the exit-side lane network data to be the travelling locus in this in this case.)
and generate the data of the travel path, (“The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data.” (Kobayashi: Description – 1st and 2nd paragraphs))
based on the estimated trajectory that is translated in the direction of the enter link vector., (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph))
Kobayashi does not teach but Atsuyuki teaches:
for automated driving of a vehicle, comprising:, (“a travel control unit that automatically controls at least steering of the host vehicle so that the host vehicle travels along the track generated by the track generation unit” (Atsuyuki: Description – 6th paragraph))
the memory storing a program configured to, when executed by the processor, cause the processor to:, (“The storage unit 180 stores information such as high-precision map information 182, target lane information 184, and action plan information 186. The storage unit 180 is realized by a ROM (Read Only Memory), a RAM (Random Access Memory), an HDD (Hard Disk Drive), a flash memory, or the like. The program executed by the processor may be stored in the storage unit 180 in advance, or may be downloaded from an external device via an in-vehicle Internet facility or the like. The program may be installed in the storage unit 180 by mounting a portable storage medium storing the program on a drive device (not shown).” (Atsuyuki: Description – 32nd paragraph))
for automated driving of the vehicle, (“a travel control unit that automatically controls at least steering of the host vehicle so that the host vehicle travels along the track generated by the track generation unit” (Atsuyuki: Description – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
inside an intersection, (“between the intersection start position and the intersection end position” (Asaoka: Description – 7th paragraph))
read lane network data that is data of travel paths outside the intersection;, (“Thereafter, the intersection position specifying unit 103 determines whether or not the vehicle has passed the intersection by determining whether or not the difference between the link direction and the current position is, for example, 10 [deg] or less ( Step S202). At this time, as shown in FIG. 5A, a perpendicular is drawn from the current position to the closest road link stored in advance in the map data storage unit 101, and the intersecting road link is extracted. It is determined whether or not the difference between the direction of the road link corresponding to the extracted current position and the direction of the current position is 10 [deg] or less. If it is determined in step S202 that the vehicle has not passed the intersection, the intersection position specifying unit 103 stands by. On the other hand, when it is determined in step S202 that the vehicle has passed the intersection, the intersection position specifying unit 103 specifies the position as the intersection end position on the map” (Asaoka: Description – 31st-32nd paragraphs, FIG. 5))
specify enter-side lane network data representing lane network from which the intersection is entered, and exit-side lane network data representing lane network to which the intersection is exited based on the lane network that is read; specify an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection;, (“The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position, a positioning unit that measures a current position of the vehicle and a current traveling direction of the vehicle, When the vehicle turns right and left at the intersection, the data indicating the current traveling direction of the vehicle measured by the positioning unit and the traveling direction at the position on the map obtained from the map data storage unit corresponding to the current position of the vehicle The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Examiner Note: The examiner is interpreting the distance between the start and end position of the intersection to be considered the center coordinate point of the intersection.)
during actual traveling of the vehicle inside the intersection;, (“traveled between the intersection start position and the intersection end position” (Asaoka: Description – 9th paragraph))
for each of an enter-side absolute trajectory and an exit-side absolute trajectory, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph))
wherein the enter-side absolute trajectory is an enter-side portion of the absolute trajectory and the exit-side absolute trajectory is an exit-portion of the absolute trajectory;, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph))
during the actual traveling of the vehicle inside the intersection;, (“traveled between the intersection start position and the intersection end position” (Asaoka: Description – 9th paragraph))
wherein the enter-side estimated trajectory is a portion of the estimated trajectory that corresponds to the fitting segment of the enter-side absolute trajectory;, (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit.” (Asaoka: Description – 9th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph). Examiner Note: The examiner is interpreting the estimated start position to overlap the fitting segment of the enter-side absolute trajectory in some cases.)
translate the estimated trajectory by the straight line distance;, (“At this time, the traveling lane estimation unit 105 sets the reference line 1 and the reference line 2 in the straight traveling direction of the traveling locus,” (Asaoka: Embodiment – 21st paragraph))
which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory;, (“the starting point of the intersection and the ending point of the intersection on the map are specified,” (Asaoka: Abstract – lines 5-6))
inside the intersection, (“between the intersection start position and the intersection end position” (Asaoka: Description – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 3:
Kobayashi in view of Atsuyuki in further view of Asaoka, as shown in the rejection above, discloses the limitations of claim 1. Kobayashi does not teach but Atsuyuki teaches:
The travel path data generation apparatus according to claim 1, wherein the program is further configured to, when executed by the processor, cause the processor to, (“The program executed by the processor may” (Atsuyuki: Description – 32nd paragraph))
[…] by the processor., (“by a processor” (Atsuyuki: Description – 31st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
[…] select data of a correct travel path as correct travel path data from among the data of a plurality of travel paths generated […], (“That is, an object of the present invention is to provide a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling lane without complicating the trouble of attaching the navigation device. A first aspect of the present invention is directed to a map data correction device that corrects map data. The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position,” (Asaoka: Description – 6th and 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 4:
Kobayashi in view of Atsuyuki in further view of Asaoka, as shown in the rejection above, discloses the limitations of claim 3. Kobayashi further teaches:
[…] and calculate, at predetermined intervals from the edge point to a calculation segment, distance differences between the evaluation target and the comparison target; calculate a total value of the distance differences calculated at the predetermined intervals from the edge point; […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections, or a value obtained by multiplying the past integrated value and the latest instantaneous value by applying a predetermined weighting factor. It may be an evaluation value” (Kobayashi: Description of operation – 21st paragraph))
[…] select the data of a correct travel path which is the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition from the data of travel paths selected as the selection candidates; […], (“In S120 that proceeds when it is determined that the travel locus has been updated, the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105 and their prediction errors. The current position candidate is set on the identified link by referring to the specified link. For example, as shown in FIG. 3B, when the absolute position of the host vehicle is the point 211, the prediction error range is the area 212, and the absolute bearing of the host vehicle is north, the area 212 is used. A link 213 that is a link and extends in the north direction is specified. Then, a point 214 on the specified link 213 and closest to the absolute position is set as a current position candidate. Note that a plurality of links on which the host vehicle may be traveling may be specified, and a current position candidate may be set for each specified link.” (Kobayashi: Description of operation – 5th paragraph, FIG. 3B) Examiner Note: The examiner is interpreting the correct travel path to be the current position candidate. Furthermore, the examiner is interpreting the prediction error range to be the second predetermined condition in this case.)
[…] remove the data of a portion of the correct travel path data, the portion overlapping the enter-side lane network data and the exit-side lane network data; and judge the correct travel path data passing close to and/or crossing another correct path data., (“Next, the control unit 39 executes current position candidate deletion processing (S150). In this current position candidate deletion process, candidates that can be relatively determined to be unlikely to be correct candidates are deleted based on the evaluation values calculated in S145 (hereinafter, treated as non-processing targets). This determination may be made by combining other elements such as a difference in distance between the current position candidate and the absolute position in addition to the evaluation value calculated in S145.” (Kobayashi: Description of operation – 23rd paragraph) Examiner Note: The examiner is interpreting the unlikely candidates to be the candidates overlapping the enter-side lane network data and the exit-side lane network data. Furthermore, based on the deletion of the unlikely candidates, the examiner is interpreting the control unit to be able to judge the correct travel path data passing close to and/or crossing another correct path data.)
Kobayashi does not teach but Atsuyuki teaches:
The travel path data generation apparatus according to claim 3, wherein the program is further configured to, when executed by the processor, cause the processor to:, (“The program executed by the processor may” (Atsuyuki: Description – 32nd paragraph))
[…] select data of one travel path from the data of the plurality of travel paths, as an evaluation target and select data of all the rest of the travel paths as a comparison target, […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
[…] extract as a selection candidate the data of a travel path of which […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
[…] specify an edge point of the enter-side lane network data; […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. When the vehicle turns to the left by comparing the data representing the distance to the intersection end position, it is preferable to estimate the travel locus having the smallest distance difference as the leftmost travel lane. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and, when the vehicle turns right, to estimate the travel locus with the smallest distance difference as the rightmost travel lane.” (Asaoka: Description – 10th and 11th paragraphs))
[…] the total value of the distance differences satisfies a first predetermined condition from the data of travel paths; calculate a total value of: an enter-side distance difference between the enter-side lane network data and an enter- side travel path data being an intersection-enter-side portion of the data of the travel path selected as the selection candidate; and an exit-side distance difference between the exit-side lane network data and an exit-side travel path data being an intersection-exit-side portion of the data of the travel path selected as the selection candidate; […], (“The intersection position specifying unit compares the data representing the current traveling direction of the vehicle measured by the positioning unit with the data representing the traveling direction at the position on the map corresponding to the current position of the vehicle, and the direction difference is predetermined. Preferably, a position on the map that is larger than the value of is specified as the intersection start position, and then a position on the map where the heading difference is smaller than a predetermined value is specified as the intersection end position. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and estimate a travel locus having a distance difference as a travel lane.” (Asaoka: Description – 8th and 9th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 5:
Kobayashi in view of Atsuyuki in further view of Asaoka, as shown in the rejection above, discloses the limitations of claim 3. Kobayashi does not teach but Atsuyuki teaches:
The travel path data generation apparatus according to claim 3, wherein the program is further configured to, when executed by the processor, cause the processor to, (“The program executed by the processor may” (Atsuyuki: Description – 32nd paragraph))
[…] narrow down the data of a plurality of travel paths according to vehicle speed., (“The trajectory candidate generation unit 154 generates trajectory candidates based on the travel mode determined by the travel mode determination unit 152. The track in the present embodiment is a collection of target positions (track points) that the reference position (for example, the center of gravity and the center of the rear wheel axis) of the host vehicle M should reach at every future predetermined time (or every predetermined travel distance). . The track candidate generation unit 154 determines the target speed of the host vehicle M based on at least the speed of the target OB existing in front of the host vehicle M recognized by the external field recognition unit 130 and the distance between the host vehicle M and the target OB. calculate. The trajectory candidate generation unit 154 generates one or more trajectories based on the calculated target speed.” (Atsuyuki: Vehicle control system – 14th paragraph) Examiner Note: The examiner is interpreting generating trajectory candidates based on a collection of target positions as narrowing down data of a plurality of travel paths.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 6:
Kobayashi in view of Atsuyuki in further view of Asaoka, as shown in the rejection above, discloses the limitations of claim 3. Kobayashi does not teach but Atsuyuki teaches:
The travel path data generation apparatus according to claim 3, wherein the program is further configured to, when executed by the processor, cause the processor to, (“The program executed by the processor may” (Atsuyuki: Description – 32nd paragraph))
[…] narrow down the data of a plurality of travel paths […], (The trajectory candidate generation unit 154 generates trajectory candidates based on the travel mode determined by the travel mode determination unit 152. The track in the present embodiment is a collection of target positions (track points) that the reference position (for example, the center of gravity and the center of the rear wheel axis) of the host vehicle M should reach at every future predetermined time (or every predetermined travel distance).” (Atsuyuki: Vehicle control system – 14th paragraph) Examiner Note: The examiner is interpreting generating trajectory candidates based on a collection of target positions as narrowing down data of a plurality of travel paths.)
[…] according to curvature., (“When the travel mode is determined to be a curve travel by the travel mode determination unit 152, the trajectory candidate generation unit 154 sets a plurality of trajectory points K according to the curvature of the road,” (Atsuyuki: Vehicle control system – 18th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 7:
Kobayashi in view of Atsuyuki in further view of Asaoka, as shown in the rejection above, discloses the limitations of claim 3. Kobayashi further teaches:
[…] add additional information to the correct travel path data […], (“Next, the control unit 39 executes current position candidate update processing (S140). In the current position candidate update process, the nearest point from the estimated travel position newly calculated in S135 to the travelable area central locus is determined as a corresponding point on the road surface. Then, the position on the road link corresponding to the corresponding point on the road surface is set as a new current position candidate. Thus, each current position candidate is updated.” (Kobayashi: Description of operation – 19th paragraph) Examiner Note: The examiner is interpreting the pattern match reference point update to be equivalent to adding additional information to the correct travel path data.)
Kobayashi does not teach but Atsuyuki teaches:
The travel path data generation apparatus according to claim 3, wherein the program is further configured to, when executed by the processor, cause the processor to, (“The program executed by the processor may” (Atsuyuki: Description – 32nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
[…] when selecting the correct travel path data., (“a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling” (Asaoka: Description – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 8:
Kobayashi teaches:
A computer-readable non-transitory storage medium storing, (“The map data input unit 29 is a device for inputting various data stored in a map data storage medium (not shown) (for example, a hard disk or a DVD-ROM). The map data storage medium includes map data (node data, link data, road width data, road type data, traffic regulation data, cost data, road name data, intersection data, etc.), POI data (POI name data, genre data, Position data, etc.), voice data for guidance, voice recognition data, and the like are stored. Instead of inputting these data from the map data storage medium, these data may be input via a communication network.” (Kobayashi: Description of configuration – 7th paragraph))
a travel path data generation program for a computer to generate data of a travel path, (“the function as each means described above may be realized by a program (claim 11). When such a program is executed by a computer built in the navigation device or the like, the navigation device functions as a navigation device that exhibits the same operations and effects as the current position calculation device of the present invention described above. Further, the program can be distributed using a network or the like” (Kobayashi: Description – 27th paragraph))
inside an intersection, (“an intersection diagram including an intersection O,” (Kobayashi: Description – 3rd paragraph, FIG. 11A))
for automated driving,, (“The wireless communication unit 25, the display unit 30, the audio output unit 31, and the control unit 39 that controls the in-vehicle LAN communication unit 33 are provided according to input from the in-vehicle LAN communication unit 33.” (Kobayashi: Description of configuration – 2nd paragraph) Examiner Note: The examiner is interpreting the system to be applied to automated driving vehicles based on the control unit.)
the program causing the computer to perform:, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like. Various processes are executed based on the program.” (Kobayashi: Description of configuration – 11th paragraph))
acquiring, as an absolute trajectory, a global positioning system (GPS) trajectory representing GPS positions, (“When starting the execution of the current position display operation, the control unit 39 first executes an absolute position detection process (S105). In this absolute position detection process, the absolute position, moving speed, and absolute direction of the host vehicle are detected (calculated) based on the signal obtained from the GPS signal receiving unit 22.” (Kobayashi: Description – 41st paragraph))
specifying, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph))
forming the absolute trajectory,, (“The absolute position information acquisition means acquires absolute position information, which is information that can identify the absolute position of the host vehicle,” (Kobayashi: Description: 14th paragraph))
setting a trajectory acquisition segment and a fitting segment based on the nearest coordinate point,, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Examiner Note: The examiner is interpreting the estimated travel position to be the trajectory acquisition segment and the position on the road link corresponding to the determined corresponding point to be the fitting segment in this case.)
acquiring an estimated trajectory, (“calculates an estimated travelling position” (Kobayashi: Abstract – lines 6-7))
represented by sensor values of a gyro sensor, (“based on the signals obtained from the gyroscope” (Kobayashi: Description – 42nd paragraph))
calculating an average value of distance difference between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory,, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph) Examiner Note: As the control unit is able to calculate the distance difference between the estimated traveling position and the corresponding point on the road surface, the examiner is interpreting it to be able to calculate the average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory.)
translating the estimated trajectory by the average value of the distance difference;, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections,” (Kobayashi: Description of operation – 21st paragraph))
calculating a straight line distance, (“In general, the rate of going straight at the intersection is higher than the rate of turning right or left. Therefore, a road link row may be selected with priority given to road links that continue in the straight direction. Then, when it is detected that the host vehicle has made a right or left turn, a link sequence connected to the traveling direction of the host vehicle may be acquired to recalculate the travelable path. In this way, it is possible to calculate a road link string having a high traveling possibility,” (Kobayashi: Description of operation – 8th paragraph))
from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory;, (“The position detector 21 receives a radio wave from a GPS (Global Positioning System) artificial satellite via a GPS antenna (not shown) and outputs the received signal to the controller 39. In addition to the vehicle, A gyroscope 23 for detecting the magnitude of the rotational motion to be detected and a distance sensor 24 for detecting the distance traveled by the vehicle are provided. Based on the output signals from these units 22 to 24, the control unit 39 calculates the position, direction, speed, etc. of the vehicle. Although there are various methods for obtaining the current position based on the output signal from the GPS signal receiving unit 22, either a single positioning method or a relative positioning method may be used.” (Kobayashi: Description of configuration – 3rd paragraph) Examiner Note: Based on the GPS signal, the position detector, and the gyroscope, the examiner is interpreting the vehicle to be able to set a rotation reference point as an intermediate point of a segment of the intersection start position.)
rotating the estimated trajectory so that a distance difference between the fitting segment of the enter-side estimated trajectory and the enter-side lane network data is minimized;, (“Next, the control part 39 performs an estimated traveling position calculation process (S135). In this estimated travel position calculation process, pattern matching is performed between the travel locus of a past predetermined section (for example, the past 200 m) and the center locus of each travelable area. The “running locus” is the running locus calculated in S110 described above. Pattern matching is performed by moving and rotating so that the distance difference and azimuth difference between the relative locus and the travelable region center locus are minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the fitting segment of the enter-side estimated trajectory to be the relative locus and the enter-side lane network data to be the travelable region center locus in this case.)
setting an enter link vector, (“the technique described in Patent Document 1 approximates a vehicle travel locus with a line segment of a certain distance, and also approximates a candidate road based on a road link with a line segment of a certain distance in the same manner. The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the road link with a line segment to be the enter link vector in this case.)
translating the estimated trajectory in a direction of the enter link vector, (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph))
so that a distance difference between the exit-side estimated trajectory and the exit- side lane network data is minimized;, (“The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the exit-side estimated trajectory to be the candidate road and the exit-side lane network data to be the travelling locus in this in this case.)
and generating the data of the travel path, (“The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data.” (Kobayashi: Description – 1st and 2nd paragraphs))
based on the estimated trajectory that is translated in the direction of the enter link vector., (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph))
Kobayashi does not teach but Atsuyuki teaches:
for automated driving, (“a travel control unit that automatically controls at least steering of the host vehicle so that the host vehicle travels along the track generated by the track generation unit” (Atsuyuki: Description – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
reading lane network data that is data of travel paths outside the intersection;, (“Thereafter, the intersection position specifying unit 103 determines whether or not the vehicle has passed the intersection by determining whether or not the difference between the link direction and the current position is, for example, 10 [deg] or less ( Step S202). At this time, as shown in FIG. 5A, a perpendicular is drawn from the current position to the closest road link stored in advance in the map data storage unit 101, and the intersecting road link is extracted. It is determined whether or not the difference between the direction of the road link corresponding to the extracted current position and the direction of the current position is 10 [deg] or less. If it is determined in step S202 that the vehicle has not passed the intersection, the intersection position specifying unit 103 stands by. On the other hand, when it is determined in step S202 that the vehicle has passed the intersection, the intersection position specifying unit 103 specifies the position as the intersection end position on the map” (Asaoka: Description – 31st-32nd paragraphs, FIG. 5))
specifying an enter-side lane network data representing lane network from which the intersection is entered, and exit-side lane network data representing lane network to which the intersection is exited based on the lane network that is read; specifying an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection;, (“A first aspect of the present invention is directed to a map data correction device that corrects map data. The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position, a positioning unit that measures a current position of the vehicle and a current traveling direction of the vehicle, When the vehicle turns right and left at the intersection, the data indicating the current traveling direction of the vehicle measured by the positioning unit and the traveling direction at the position on the map obtained from the map data storage unit corresponding to the current position of the vehicle The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Examiner Note: The examiner is interpreting the distance between the start and end position of the intersection to be considered the center coordinate point of the intersection.)
during actual traveling of the vehicle inside the intersection;, (“traveled between the intersection start position and the intersection end position” (Asaoka: Description – 9th paragraph))
for each of an enter-side absolute trajectory and an exit-side absolute trajectory,, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph))
wherein the enter-side absolute trajectory is an enter- side portion of the absolute trajectory and the exit-side absolute trajectory is an exit-portion of the absolute trajectory;, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph))
during the actual traveling of the vehicle;, (“traveled between the intersection start position and the intersection end position” (Asaoka: Description – 9th paragraph))
wherein the enter-side estimated trajectory is a portion of the estimated trajectory that corresponds to the fitting segment of the enter-side absolute trajectory,, (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit.” (Asaoka: Description – 9th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph). Examiner Note: The examiner is interpreting the estimated start position to overlap the fitting segment of the enter-side absolute trajectory in some case.)
translating the estimated trajectory by the straight line distance;, (“At this time, the traveling lane estimation unit 105 sets the reference line 1 and the reference line 2 in the straight traveling direction of the traveling locus,” (Asaoka: Embodiment – 21st paragraph))
which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory;, (“the starting point of the intersection and the ending point of the intersection on the map are specified,” (Asaoka: Abstract – lines 5-6))
inside the intersection, (“between the intersection start position and the intersection end position” (Asaoka: Description – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 9:
Kobayashi in view of Asaoka, as shown in the rejection above, discloses the limitations of claim 8. Kobayashi further teaches:
The travel path data generation program according to claim 8, the program causing the computer to perform:, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like. Various processes are executed based on the program.” (Kobayashi: Description of configuration – 11th paragraph))
[…] and calculating, at predetermined intervals from the edge point to a calculation segment, distance differences between the evaluation target and the comparison target; calculating a total value of the distance differences calculated at the predetermined intervals from the edge point; […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections, or a value obtained by multiplying the past integrated value and the latest instantaneous value by applying a predetermined weighting factor. It may be an evaluation value” (Kobayashi: Description of operation – 21st paragraph))
[…] from the data of travel paths selected as the selection candidates, selecting the data of a correct travel path which is the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition; […], (“In S120 that proceeds when it is determined that the travel locus has been updated, the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105 and their prediction errors. The current position candidate is set on the identified link by referring to the specified link. For example, as shown in FIG. 3B, when the absolute position of the host vehicle is the point 211, the prediction error range is the area 212, and the absolute bearing of the host vehicle is north, the area 212 is used. A link 213 that is a link and extends in the north direction is specified. Then, a point 214 on the specified link 213 and closest to the absolute position is set as a current position candidate. Note that a plurality of links on which the host vehicle may be traveling may be specified, and a current position candidate may be set for each specified link.” (Kobayashi: Description of operation – 5th paragraph, FIG. 3B) Examiner Note: The examiner is interpreting the correct travel path to be the current position candidate. Furthermore, the examiner is interpreting the prediction error range to be the second predetermined condition in this case.)
[…] removing the data of a portion of the correct travel path data, wherein the potion to be removed is a portion overlapping the enter-side lane network data and the exit-side lane network data; and judging the correct travel path data passing close to and/or crossing another correct path data., (“Next, the control unit 39 executes current position candidate deletion processing (S150). In this current position candidate deletion process, candidates that can be relatively determined to be unlikely to be correct candidates are deleted based on the evaluation values calculated in S145 (hereinafter, treated as non-processing targets). This determination may be made by combining other elements such as a difference in distance between the current position candidate and the absolute position in addition to the evaluation value calculated in S145.” (Kobayashi: Description of operation – 23rd paragraph) Examiner Note: The examiner is interpreting the unlikely candidates to be the candidates overlapping the enter-side lane network data and the exit-side lane network data. Furthermore, based on the deletion of the unlikely candidates, the examiner is interpreting the control unit to be able to judge the correct travel path data passing close to and/or crossing another correct path data.)
Kobayashi does not teach but Atsuyuki teaches:
[…] from the data of a plurality of the travel paths, selecting data of one travel path as an evaluation target and selecting data of the rest of the travel paths as a comparison target, […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
[…] from the data of travel paths, extracting as a selection candidate the data of a travel path of which […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Kobayashi in view of Atsuyuki does not teach but Asaoka teaches:
[…] specifying an edge point of the enter-side lane network data; […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. When the vehicle turns to the left by comparing the data representing the distance to the intersection end position, it is preferable to estimate the travel locus having the smallest distance difference as the leftmost travel lane. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and, when the vehicle turns right, to estimate the travel locus with the smallest distance difference as the rightmost travel lane.” (Asaoka: Description – 10th and 11th paragraphs))
[…] the total value of the distance differences satisfies a first predetermined condition; calculating a total value of: an enter-side distance difference between the enter-side lane network data and an enter-side travel path data being an intersection-enter-side portion of the data of the travel path selected as the selection candidate; and an exit-side distance difference between the exit-side lane network data and an exit-side travel path data being an intersection-exit-side portion of the data of the travel path selected as the selection candidate; […], (“The intersection position specifying unit compares the data representing the current traveling direction of the vehicle measured by the positioning unit with the data representing the traveling direction at the position on the map corresponding to the current position of the vehicle, and the direction difference is predetermined. Preferably, a position on the map that is larger than the value of is specified as the intersection start position, and then a position on the map where the heading difference is smaller than a predetermined value is specified as the intersection end position. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and estimate a travel locus having a distance difference as a travel lane.” (Asaoka: Description – 8th and 9th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Atsuyuki with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).

Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Final Rejection mailed on April 25, 2022 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on June 21, 2022 satisfactorily overcome these rejections.
Applicant’s arguments filed on June 21st, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Asaoka, Kobayashi, or Atsuyuki as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Asaoka mentions “The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position, a positioning unit that measures a current position of the vehicle and a current traveling direction of the vehicle, When the vehicle turns right and left at the intersection, the data indicating the current traveling direction of the vehicle measured by the positioning unit and the traveling direction at the position on the map obtained from the map data storage unit corresponding to the current position of the vehicle The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Consequently, the distance between the start and end position of the intersection is interpreted to be considered the center coordinate point of the intersection. In doing so, Asaoka addresses the Applicant’s limitation of “specify an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection”. Furthermore, Asaoka states “At this time, the traveling lane estimation unit 105 sets the reference line 1 and the reference line 2 in the straight traveling direction of the traveling locus” (Asaoka: Embodiment – 21st paragraph), therefore addressing the Applicant’s limitation of “translate the estimated trajectory by the straight line distance”. Asaoka further states “the starting point of the intersection and the ending point of the intersection on the map are specified” (Asaoka: Abstract – lines 5-6), therefore addressing the Applicant’s limitation of “which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory”. Finally, Asaoka mentions “between the intersection start position and the intersection end position” (Asaoka: Description – 7th paragraph), therefore addressing the Applicant’s limitation of “inside the intersection” as set forth in claim 1.
Moreover, Kobayashi mentions “The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated” (Kobayashi: Description: 23th paragraph), therefore addressing the Applicant’s limitation of “specify, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points”. Furthermore, Kobayashi states “The absolute position information acquisition means acquires absolute position information, which is information that can identify the absolute position of the host vehicle” (Kobayashi: Description: 14th paragraph), therefore addressing the Applicant’s limitation of “forming the absolute trajectory”. Kobayashi further states “In general, the rate of going straight at the intersection is higher than the rate of turning right or left. Therefore, a road link row may be selected with priority given to road links that continue in the straight direction. Then, when it is detected that the host vehicle has made a right or left turn, a link sequence connected to the traveling direction of the host vehicle may be acquired to recalculate the travelable path. In this way, it is possible to calculate a road link string having a high traveling possibility” (Kobayashi: Description of operation – 8th paragraph), therefore addressing the Applicant’s limitation of “calculate a straight line distance”. Next, Kobayashi mentions “The position detector 21 receives a radio wave from a GPS (Global Positioning System) artificial satellite via a GPS antenna (not shown) and outputs the received signal to the controller 39. In addition to the vehicle, A gyroscope 23 for detecting the magnitude of the rotational motion to be detected and a distance sensor 24 for detecting the distance traveled by the vehicle are provided. Based on the output signals from these units 22 to 24, the control unit 39 calculates the position, direction, speed, etc. of the vehicle. Although there are various methods for obtaining the current position based on the output signal from the GPS signal receiving unit 22, either a single positioning method or a relative positioning method may be used.” (Kobayashi: Description of configuration – 3rd paragraph) Consequently, based on the GPS signal, the position detector, and the gyroscope, the vehicle is interpreted to be able to set a rotation reference point as an intermediate point of a segment of the intersection start position. In doing so, Kobayashi addresses the Applicant’s limitation of “from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory”. Kobayashi then states “the technique described in Patent Document 1 approximates a vehicle travel locus with a line segment of a certain distance, and also approximates a candidate road based on a road link with a line segment of a certain distance in the same manner. The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description of operation – 15th paragraph) Consequently, the road link with a line segment is interpreted to be the enter link vector in this case. In doing so, Kobayashi addresses the Applicant’s limitation of “set an enter link vector”. Kobayashi further mentions “the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph), therefore addressing the Applicant’s limitation of “translate the estimated trajectory in a direction of the enter link vector”. Kobayashi then mentions “The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description – 2nd paragraph) Consequently, the exit-side estimated trajectory is interpreted to be the candidate road and the exit-side lane network data to be the travelling locus in this in this case. In doing so, Kobayashi addresses the Applicant’s limitation of “so that a distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized”. Kobayashi states “The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data” (Kobayashi: Description – 1st and 2nd paragraphs), therefore addressing the Applicant’s limitation of “and generate the data of the travel path”. Finally, Kobayashi mentions “the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph), therefore addressing the Applicant’s limitation of “based on the estimated trajectory that is translated in the direction of the enter link vector” as set forth in claim 1.
Finally, Atsuyuki mentions “a travel control unit that automatically controls at least steering of the host vehicle so that the host vehicle travels along the track generated by the track generation unit” (Atsuyuki: Description – 6th paragraph), therefore addressing the Applicant’s limitation of “for automated driving of the vehicle” as set forth in claim 1.
As a result, the combination of Asaoka, Kobayashi, and Atsuyuki addresses “specify an intersecting point between an extended line of the enter- side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection”, “specify, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points forming the absolute trajectory”, “calculate a straight line distance from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory”, “translate the estimated trajectory by the straight line distance”, “set an enter link vector which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory”, “translate the estimated trajectory in a direction of the enter link vector so that a distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized”, and “generate the data of the travel path inside the intersection based on the estimated trajectory that is translated in the direction of the enter link vector” as set forth by the Applicant in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667   

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667